     Case 2:20-cv-03656-FMO-RAO Document 1 Filed 04/21/20 Page 1 of 13 Page ID #:1




 1    RACHEL E. KAUFMAN (Cal. Bar No. 259353)
      KAUFMAN P.A.
 2    400 NW 26th Street
 3    Miami, FL 33127
      Telephone: (305) 469-5881
 4
      rachel@kaufmanpa.com
 5
      Counsel for Plaintiff and the Putative Class
 6
 7                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9    TERRY FABRICANT, individually
      and on behalf of all others similarly          Case No.
10    situated,
11                                                   COMPLAINT FOR:
                         Plaintiff,                    1. VIOLATIONS OF THE
12
                                                          TELEPHONE CONSUMER
            v.
13                                                        PROTECTION ACT, 47 U.S.C.
14                                                        § 227(b)
      NORTH AMERICAN BANCARD,
15    LLC and INTEGRATED PAYMENT
                                                     Class Action
16    TECHNOLOGIES LLC,
17                                                   DEMAND FOR JURY TRIAL
                         Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                              -1-
                                       COMPL.
                   Fabricant v. North American Bancard, LLC, et. al.
     Case 2:20-cv-03656-FMO-RAO Document 1 Filed 04/21/20 Page 2 of 13 Page ID #:2




 1           Plaintiff TERRY FABRICANT (“Plaintiff”), by his undersigned counsel, for
 2    this class action complaint against Defendants NORTH AMERICAN BANCARD,
 3    LLC and INTEGRATED PAYMENT TECHNOLOGIES LLC and their present,
 4   former, or future direct and indirect parent companies, subsidiaries, affiliates,
 5   agents, and/or other related entities (“Defendants”), alleges as follows:
 6                                   I.          INTRODUCTION
 7           1.    Nature of Action. Plaintiff, individually and as class representative
 8    for all others similarly situated, brings this action against Defendants for violations
 9    of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), a federal
10    statute enacted in response to widespread public outrage about the proliferation of
11    intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC,
12    132 S. Ct. 740, 745 (2012).
13                                        II.         PARTIES
14           2.    Plaintiff Terry Fabricant is an individual residing in California, in this
15    District.
16           3.    North American Bancard, LLC is a Delaware company with its
17    principal place of business in Michigan. North American Bancard is registered in
18    California and has a registered agent of CT Corporation System.
19           4.    Defendant Integrated Payment Technologies LLC is a Georgia
20    company headquartered in Georgia. It was hired by North American Bancard to
21    make automated telemarketing calls, such as those made to the Plaintiff. Integrated
22    Payment Technologies regularly conducts business in this District, including
23    through the making of telemarketing calls, as it did with the Plaintiff.
24                       III.         JURISDICTION AND VENUE
25           5.    Jurisdiction. This Court has subject matter jurisdiction over Plaintiff’s
26    claims pursuant to 28 U.S.C. § 1331 because they arise under a law of the United
27    States: 47 U.S.C. § 227.
28
                                                -2-
                                       COMPL.
                   Fabricant v. North American Bancard, LLC, et. al.
     Case 2:20-cv-03656-FMO-RAO Document 1 Filed 04/21/20 Page 3 of 13 Page ID #:3




 1          6.      Personal Jurisdiction. This Court has personal jurisdiction over
 2    Defendants because the challenged calls at the heart of this case were directed into
 3    California.
 4          7.      Venue. Venue is proper in this District pursuant to 28 U.S.C. §
 5    1391(b)(1)-(2) because Plaintiff resides in this District and the challenged calls at
 6   the heart of this case were directed by Defendants into this District.
 7
 8   IV.            THE TELEPHONE CONSUMER PROTECTION ACT OF 1991,
                                 47 U.S.C. § 227
 9
            8.      The TCPA was passed in 1991 to help prevent unwanted telephone
10
     calls and solicitations, provide power to consumers to prevent unwanted
11
     solicitations, and rein in unrestricted telemarketing. See 47 U.S.C. § 227, et seq.
12
            9.      Relevantly, the TCPA provides private rights of action for two types
13
     of telemarketing-related conduct.
14
            10.     First, Section 227(b) of the TCPA prohibits initiating a telemarketing
15
16   call using an automatic telephone dialing system or pre-recorded message without

17   the prior express written consent of the called party.

18          11.     “Prior express written consent” requires a signed writing that clearly
19   authorizes the seller to deliver to the person called advertisements or telemarketing
20   messages using an automatic telephone dialing system or an artificial or
21   prerecorded voice. 47 C.F.R. § 64.1200(f)(8).
22          12.     This written agreement must clearly and conspicuously disclose that
23   the calls would be made using an automatic telephone dialing system or an
24   artificial or prerecorded voice, and that the person is not required to sign the
25   agreement as a condition of purchasing any property, goods, or services. Id. at
26   (f)(i)(A-B).
27
28
                                            -3-
                                        COMPL.
                    Fabricant v. North American Bancard, LLC, et. al.
     Case 2:20-cv-03656-FMO-RAO Document 1 Filed 04/21/20 Page 4 of 13 Page ID #:4




 1            13.   A violation of § 227(b) carries statutory damages of $500 to $1,500
 2    per call.
 3            14.   According to online robocall tracking service “YouMail,” 5.2 billion
 4    robocalls were placed in March 2019 at a rate of 168.8 million per day.
 5    www.robocallindex.com (last visited April 20, 2020). YouMail estimates that 2019
 6    robocall totals exceeded 60 billion. See id.
 7                          V.          FACTUAL ALLEGATIONS
 8            15.   North American Bancard is a payment processor provider for
 9   businesses.
10            16.   However, North American Bancard’s contact with the potential new
11   customers is limited, and the telemarketing is conducted by third parties, such as
12   Integrated Payment Technologies.
13            17.   In fact, Integrated Payment Technologies’s website,
14    www.integratedpmt.com, redirects to a North American Bancard website.
15            18.   Defendants’ strategy for generating new customers involves the use of
16    an automatic telephone dialing system (“ATDS”) to solicit business.
17            19.   Recipients of these calls, including Plaintiff, did not consent to receive
18    them.
19    The Automated Telemarketing Call From Defendants
20            20.   Plaintiff is, and at all times mentioned herein was, a “person” as
21    defined by 47 U.S.C. § 153(39).
22            21.   Plaintiff’s telephone number, (818)-266-XXXX, is registered to a
23    cellular telephone service, which is the number he received the call on.
24            22.   The Plaintiff received an automated telemarketing call from Integrated
25    Payment Technologies on behalf of North American Bancard on February 26,
26    2020.
27
28
                                            -4-
                                        COMPL.
                    Fabricant v. North American Bancard, LLC, et. al.
     Case 2:20-cv-03656-FMO-RAO Document 1 Filed 04/21/20 Page 5 of 13 Page ID #:5




 1          23.    Unlike on a normal call, no one promptly announced herself to
 2    Plaintiff. Instead, Plaintiff heard an unnatural click and pause.
 3          24.    The pause signifies the algorithm of the predictive dialer operating.
 4    The predictive dialer dials thousands of numbers at once, and only transfers the
 5    call to a live agent once a human being is on the line.
 6          25.    The dialing system used by Integrated Payment Technologies also has
 7    the capacity to store telephone numbers in a database and dial them automatically
 8    with no human intervention.
 9          26.    Loading a list of telephone numbers into the dialing system and
10    pressing a single command does this.
11          27.    As a predictive dialer, the dialing system can also produce numbers
12    using a sequential number generator and dial them automatically.
13          28.    The dialing system can do this by inputting a straightforward
14    computer command.
15          29.    Following that command, the dialing system will sequentially dial
16    numbers.
17          30.    First, it would dial a number such as (555) 000-0001, then (555) 000-
18    0002, and so on.
19          31.    This would be done without any human intervention or further effort.
20          32.    As a result, the system that sent automated calls to Plaintiff qualifies
21    as an ATDS pursuant to 47 U.S.C. 227(a)(1)(A).
22          33.    Mr. Fabricant engaged the telemarketer during the telemarketing call
23    to identify them.
24          34.    The salesperson confirmed for the Plaintiff that they were offering
25    North American Bancard services.
26          35.    He did so by providing the url to the IPG website redirecting to a
27    North American Bancard website together with a loan application in an email.
28          36.    The call was not necessitated by an emergency.
                                            -5-
                                       COMPL.
                   Fabricant v. North American Bancard, LLC, et. al.
     Case 2:20-cv-03656-FMO-RAO Document 1 Filed 04/21/20 Page 6 of 13 Page ID #:6




 1          37.    Plaintiff’s privacy has been violated by the above-described
 2    telemarketing robocalls from, or on behalf of, Defendants. The calls were an
 3    annoying, harassing nuisance.
 4          38.    Plaintiff and all members of the Class, defined below, have been
 5    harmed by the acts of Defendants because their privacy has been violated, they
 6    were annoyed and harassed, and, in some instances, they were charged for
 7    incoming calls. The calls occupied their cellular telephone lines, rendering them
 8    unavailable for legitimate communication.
 9
10          VI. NORTH AMERICAN BANCARD’S LIABILITY AND ITS
          ARRANGEMENT WITH INTEGRATED PAYMENT TECHNOLOGIES
11
12          39.    For more than twenty years, the FCC has explained that its “rules
13    generally establish that the party on whose behalf a solicitation is made bears
14    ultimate responsibility for any violations.” In re Rules & Regulations Implementing
15    the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10 FCC Rcd
16    12391, 12397 (¶ 13) (1995).
17          40.    On May 9, 2013, the FCC released a Declaratory Ruling holding that
18    a corporation or other entity that contracts out its telephone marketing “may be
19    held vicariously liable under federal common law principles of agency for
20    violations of either section 227(b) or section 227(c) that are committed by third-
21    party telemarketers.” 1
22          41.    In that ruling, the FCC instructed that sellers such as North American
23    Bancard may not avoid liability by outsourcing telemarketing:
24
            [A]llowing the seller to avoid potential liability by outsourcing its
25
            telemarketing activities to unsupervised third parties would leave
26
      1
27          In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory
      Ruling Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May
28    2013 FCC Ruling”).
                                           -6-
                                          COMPL.
                   Fabricant v. North American Bancard, LLC, et. al.
     Case 2:20-cv-03656-FMO-RAO Document 1 Filed 04/21/20 Page 7 of 13 Page ID #:7




 1          consumers in many cases without an effective remedy for
            telemarketing intrusions. This would particularly be so if the
 2          telemarketers were judgment proof, unidentifiable, or located outside
 3          the United States, as is often the case. Even where third-party
            telemarketers are identifiable, solvent, and amenable to judgment
 4
            limiting liability to the telemarketer that physically places the call
 5          would make enforcement in many cases substantially more expensive
 6          and less efficient, since consumers (or law enforcement agencies)
            would be required to sue each marketer separately in order to obtain
 7          effective relief. As the FTC noted, because “[s]ellers may have
 8          thousands of ‘independent’ marketers, suing one or a few of them is
            unlikely to make a substantive difference for consumer privacy.”
 9
10    May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).
11
            42.    The May 2013 FCC Ruling held that, even absent evidence of a
12
      formal contractual relationship between the seller and the telemarketer, a seller is
13
      liable for telemarketing calls if the telemarketer “has apparent (if not actual)
14
15    authority” to make the calls. 28 FCC Rcd at 6586 (¶ 34).

16          43.    Integrated Payment Technologies was contractually required to

17    promote North American Bancard products on their telemarketing calls in order to
18    potentially generate new customers, and did so, as they did with the Plaintiff.
19          44.    North American Bancard knew that Integrated Payment Technologies
20    was making automated telemarketing calls.
21          45.    North American Bancard was knowingly and actively accepting the
22    business that originated through the illegal telemarketing calls.
23          46.    By engaging Integrated Payment Technologies to make calls on
24    behalf of its agents to generate new business, North American Bancard
25    “manifest[ed] assent to another person . . . that the agent shall act on the principal’s
26    behalf and subject to the principal’s control” as described in the Restatement
27    (Third) of Agency.
28
                                            -7-
                                       COMPL.
                   Fabricant v. North American Bancard, LLC, et. al.
     Case 2:20-cv-03656-FMO-RAO Document 1 Filed 04/21/20 Page 8 of 13 Page ID #:8




 1          47.    Moreover, North American Bancard maintained interim control over
 2    Integrated Payment Technologies’ actions.
 3          48.    For example, North American Bancard had absolute control over
 4   whether, and under what circumstances, it would accept a customer.
 5          49.    Furthermore, North American Bancard had day-to-day control over
 6    Integrated Payment Technologies’ actions, including the ability to prohibit it from
 7
      using an ATDS to contact potential customers of North American Bancard. North
 8
      American Bancard failed to make such an instruction to Integrated Payment
 9
      Technologies, and as a result, is liable for Integrated Payment Technologies’
10
      conduct.
11
            50.    North American Bancard also gave interim instructions to Integrated
12
      Payment Technologies by providing the volume of calling and leads it would
13
     purchase.
14
            51.    Finally, the May 2013 FCC Ruling states that called parties may
15
     obtain “evidence of these kinds of relationships . . . through discovery, if they are
16
17   not independently privy to such information.” Id. at 6592-593 (¶ 46). Evidence of

18   circumstances pointing to apparent authority on behalf of the telemarketer “should

19   be sufficient to place upon the seller the burden of demonstrating that a reasonable
20   consumer would not sensibly assume that the telemarketer was acting as the
21   seller’s authorized agent.” Id. at 6593 (¶ 46).
22                    VII.          CLASS ACTION ALLEGATIONS
23          52.    Class Definition. Pursuant to Federal Rule of Civil Procedure
24    23(b)(2) and (b)(3), Plaintiff brings this case on behalf of the following class:
25
            All persons to whom: (a) Defendants’ or a third party acting on their behalf
26
            made one or more non-emergency telephone calls; (b) promoting
27          Defendants’ goods or services; (c) to a cellular telephone number; (d)
28          through the use of an automatic telephone dialing system or an artificial or

                                            -8-
                                       COMPL.
                   Fabricant v. North American Bancard, LLC, et. al.
     Case 2:20-cv-03656-FMO-RAO Document 1 Filed 04/21/20 Page 9 of 13 Page ID #:9




 1          prerecorded voice; (e) at any time in the period that begins four years before
            the date of filing the original complaint in this case and ends at the date of
 2          trial.
 3
            (“Dialer Class”)
 4
 5          53.    Exclusions. Excluded from the Class are Defendants, any entity in
 6    which Defendants have a controlling interest or that has a controlling interest in
 7    Defendants, the judges to whom this case is assigned and the legal representatives,
 8    assignees, and successors and immediate family members of all of the foregoing.
 9          54.    Numerosity. The Class is so numerous that joinder of all its members
10    is impracticable. On information and belief, the Class has more than 100
11    members. Moreover, the disposition of the claims of the Class in a single action
12    will provide substantial benefits to all parties and the Court.
13          55.    Commonality. The key questions driving the outcome of this dispute
14    have the same answers for all Class members. Those questions include, but are not
15    limited to, the following:
16                 a.     Whether Defendants used an ATDS, as defined by Marks v.
17    Crunch San Diego, LLC, 904 F.3d 1041, 1043 (9th Cir. 2018);
18                 b.     Whether Defendants purchased batches of leads of prospects
19    who had not consented to be called by it;
20                 c.     Whether North American Bancard is vicariously liable for the
21    conduct of Integrated Payment Technologies;
22                 d.     Whether Defendants’ violations of the TCPA were knowing
23    and willful; and
24                 e.     Whether Defendants should be enjoined from engaging in
25    similar telemarketing in the future.
26
27
28
                                             -9-
                                       COMPL.
                   Fabricant v. North American Bancard, LLC, et. al.
     Case 2:20-cv-03656-FMO-RAO Document 1 Filed 04/21/20 Page 10 of 13 Page ID #:10




 1           56.    Typicality. Plaintiff’s claims are typical of the claims of the Class.
 2     Plaintiff’s claims and those of the Class arise out of the same course of conduct by
 3     Defendants and are based on the same legal and remedial theories.
 4           57.    Adequacy. Plaintiff will fairly and adequately protect the interests of
 5     the Class. Plaintiff has retained competent and capable counsel with experience in
 6     TCPA class litigation. Plaintiff and his counsel are committed to prosecuting this
 7     action vigorously on behalf of the Class and have the financial resources to do so.
 8     Neither Plaintiff nor his counsel has interests contrary to or conflicting with those
 9     of the proposed Class.
10           58.    Predominance. Defendants have engaged in a common course of
11     conduct toward Plaintiff and members of the Class. The common issues arising
12     from this conduct that affect Plaintiff and members of the Class predominate over
13     any individual issues. For example, the TCPA’s statutory damages obviate the
14     need for mini-trials on actual damages. Adjudication of these common issues in a
15     single action has important advantages, including judicial economy.
16           59.    Superiority. A class action is the superior method for the fair and
17     efficient adjudication of this controversy. Classwide relief is essential to compel
18     Defendants to comply with the TCPA. The interest of individual members of the
19     Class in individually controlling the prosecution of separate claims against
20     Defendants is small because the damages in an individual action for violation of
21     the TCPA are dwarfed by the cost of prosecution. Management of these claims is
22     likely to present significantly fewer difficulties than are presented in many class
23     actions because the calls at issue are automated and because the TCPA lays down
24     bright-line standards for liability and damages. Class treatment is superior to
25     thousands of individual suits because it conserves judicial resources, promotes
26     consistency and efficiency of adjudication, provides a forum for small claimants
27     and deters illegal activities. There will be no significant difficulty in the
28     management of this case as a class action.
                                         - 10 -
                                        COMPL.
                    Fabricant v. North American Bancard, LLC, et. al.
     Case 2:20-cv-03656-FMO-RAO Document 1 Filed 04/21/20 Page 11 of 13 Page ID #:11




 1            60.    Only 1 in 7 million robocalls results in the filing of a federal TCPA
 2     suit. Compare Herb Weisbaum, It’s Not Just You—Americans Received 30 Billion
 3     Robocalls Last Year, NBC News (Jan. 17, 2018),
 4     https://www.nbcnews.com/business/consumer/it-s-not-just-you-americans-
 5     received-30-billion-robocalls-n838406 (30.5 billion robocalls); with WebRecon,
 6     WebRecon Stats for Dec 2017 & Year in Review (last visited Oct. 29, 2018),
 7     https://webrecon.com/webrecon-stats-fordec-2017-year-in-review/ (4,392 TCPA
 8     complaints). Except to the extent that they are remedied by class actions, the other
 9     6,999,999 are made with impunity.
10            61.    Injunctive and Declaratory Relief is Appropriate. Defendants have
11     acted on grounds generally applicable to the Class, thereby making final injunctive
12     relief and corresponding declaratory relief with respect to the Class appropriate on
13     a classwide basis.
14            62.    Notice. Plaintiff anticipates that the mailing address and/or electronic
15     mailing address of Class members will be obtained during discovery from
16     Defendants’ calling records (potentially in conjunction with third-party databases
17     that map phone numbers to such addresses). Plaintiff anticipates that Class counsel
18     will notify Class members in writing at such addresses.
19                           VIII. FIRST CLAIM FOR RELIEF
20                           Violations of the TCPA, 47 U.S.C. § 227(b)
21                          (On Behalf of Plaintiff and the Dialer Class)

22            63.    Plaintiff and the proposed Dialer Class incorporate the foregoing
23     allegations as if fully set forth herein.
24            64.    Integrated Payment Technologies placed an automated call for
25     telemarketing purposes for North American Bancard to Plaintiff’s and Dialer Class
26     Members’ cellular telephone numbers.
27
28
                                          - 11 -
                                         COMPL.
                     Fabricant v. North American Bancard, LLC, et. al.
     Case 2:20-cv-03656-FMO-RAO Document 1 Filed 04/21/20 Page 12 of 13 Page ID #:12




 1            65.      Integrated Payment Technologies did so using an automatic telephone
 2     dialing system.
 3            66.      Defendants did so without the prior express written consent of
 4     Plaintiff and Dialer Class Members.
 5            67.      Plaintiff and Dialer Class Members are entitled to an award of $500 in
 6     statutory damages telephone call pursuant to 47 U.S.C. § 227(b)(3).
 7            68.      Plaintiff and Dialer Class Members are entitled to an award of treble
 8     damages in an amount up to $1,500 telephone call because Defendant’s violations
 9     were knowing and/or willful.
10
11                              IX.          PRAYER FOR RELIEF
12            WHEREFORE, Plaintiff, on his own behalf and on behalf of all members of
13     the Class, prays for judgment against Defendants as follows:
14            A.       Certification of the proposed Class;
15            B.       Appointment of Plaintiff as representative of the Class;
16            C.       Appointment of the undersigned counsel as counsel for the Class;
17            D.       A declaration that actions complained of herein by Defendants and/or
18     its affiliates, agents, or related entities violate the TCPA;
19            E.       An order enjoining Defendants and its affiliates, agents and related
20     entities from engaging in the unlawful conduct set forth herein;
21            F.       An award to Plaintiff and the Class of damages, as allowed by law;
22            G.       An award to Plaintiff and the Class of attorney’s fees and costs, as
23     allowed by law and/or equity;
24            H.       Leave to amend this Complaint to conform to the evidence presented
25     at trial; and
26            I.       Orders granting such other and further relief as the Court deems
27     necessary, just and proper.
28
                                            - 12 -
                                           COMPL.
                       Fabricant v. North American Bancard, LLC, et. al.
     Case 2:20-cv-03656-FMO-RAO Document 1 Filed 04/21/20 Page 13 of 13 Page ID #:13




 1                               X.           DEMAND FOR JURY
 2             Plaintiff demands a trial by jury for all issues so triable.
 3
 4
 5             RESPECTFULLY SUBMITTED AND DATED this 21st day of April,
 6     2020.
 7
 8                                           By: /s/ Rachel E. Kaufman
 9                                              RACHEL E. KAUFMAN
                                                 KAUFMAN P.A.
10                                               400 NW 26th Street
11                                               Miami, FL 33127
                                                 Telephone: (305) 469-5881
12                                               rachel@kaufmanpa.com
13                                               Attorney for Plaintiff Terry Fabricant and
                                                 the Proposed Class
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           - 13 -
                                          COMPL.
                      Fabricant v. North American Bancard, LLC, et. al.
